Citation Nr: 0740265	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia and mental retardation.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
esotropia and myopia.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                 


FINDINGS OF FACT

1.  By an October 1985 rating action, the RO denied 
entitlement to service connection for paranoid schizophrenia 
and mental retardation; the veteran was provided notice of 
the decision and his appellate rights but did not file a 
notice of disagreement.  

2.  In July 2004, the veteran filed an application to reopen 
his claims for service connection for paranoid schizophrenia 
and mental retardation.  

3.  The evidence received since the unappealed October 1985 
decision, when considered by itself or in the context of the 
entire record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection for paranoid schizophrenia 
or mental retardation; it does not raise a reasonable 
possibility of substantiating the claim.  

4.  By a March 2003 rating action, the RO denied the 
veteran's application to reopen a claim for service 
connection for major depression; the veteran was provided 
notice of the decision and his appellate rights but did not 
file a notice of disagreement.
5.  In July 2004, the veteran filed another application to 
reopen his claim for service connection for major depression.  

6.  The evidence received since the unappealed March 2003 
decision, when considered by itself or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim for service connection for major 
depression.  

7.  By a March 2003 rating action, the RO denied the 
veteran's application to reopen a claim for service 
connection for esotropia and myopia; the veteran was provided 
notice of the decision and his appellate rights but did not 
file a notice of disagreement.

8.  In July 2004, the veteran filed another application to 
reopen his claim for service connection for esotropia and 
myopia.  

9.  The evidence received since the unappealed March 2003 
decision, when considered by itself or in the context of the 
entire record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection for esotropia and myopia; it 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The October 1985 rating action, which denied the 
veteran's claims for paranoid schizophrenia and mental 
retardation, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2007).  

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for paranoid schizophrenia and mental 
retardation, is not new and material, and therefore, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).   

3.  The March 2003 decision, which denied the veteran's 
application to reopen a claim for service connection for 
major depression, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2007).  

4.  New and material evidence has not been received to reopen 
a claim for service connection for major depression.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

5.  The March 2003 decision, which denied the veteran's 
application to reopen a claim for service connection for 
esotropia and myopia, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

6.  New and material evidence has not been received to reopen 
a claim for service connection for esotropia and myopia.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances. VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
July 2004 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
The veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claims; 
the information and evidence that VA will seek to provide; 
the information and evidence the claimant is expected to 
provide; and to provide any evidence in his possession that 
pertains to the claims.  In addition, the July 2004 
notification letter informed the veteran of the requirement 
of submitting new and material evidence to reopen a 
previously denied claim and defined what "new" and 
"material" evidence was.  The notification letter also 
included an affirmative statement of the evidence, not 
previously of record, needed to reopen his claims.  
Specifically, in regard to the veteran's application to 
reopen claims for service connection for paranoid 
schizophrenia, mental retardation and major depression, the 
letter informed him that his claims were "previously denied 
because the evidence did not show a relationship between 
[his] current conditions with a disability treated in 
service.  Therefore, the evidence you submit must relate to 
this fact."  Accordingly, the Board determines that the July 
2004 letter satisfied the Kent requirements by apprising the 
veteran of both the new and material evidence standard as 
well as the information required to substantiate his 
entitlement to the underlying claims.  Kent, 20 Vet. App. at 
9.            

In regard to the veteran's application to reopen a claim for 
service connection for esotropia and myopia, as explained in 
more detail below, these are congenital or developmental 
defects barred from service connection in the absence of 
superimposed injury as a matter of law.  There is no 
reasonable possibility that additional notice and development 
assistance would further a claim for service connection for 
developmental eye disorders.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. §§ 3.156(a), 3.159, 3.303(c).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
September 2004 RO decision that is the subject of this appeal 
in its July 2004 letter.  Thus, the RO provided proper VCAA 
notice at the required time.  

With respect to the Dingess requirements, in the July 2004 
letter, the veteran was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating.  The Board is cognizant of recent decisions 
of the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim; (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
(Emphasis added.)

Despite the inadequate notice provided to the veteran on 
these latter two elements, such error is rebutted in this 
case because the Board's determination that the veteran has 
failed to submit new and material evidence renders moot any 
question about an applicable rating and effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An error 
"whether procedural or substantive, is prejudicial when [it] 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  Mayfield v. Nicholson, 20 
Vet. App. 537, 541-42 (2006); accord Sanders, supra .  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'"  see Id., at 121, and non-prejudicial 
error may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra; accord Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion, according to 38 C.F.R. § 3.159(c)(4)(iii), 
the duty to provide a medical opinion in a claim to reopen a 
finally adjudicated issue, as in this case, applies "only if 
new and material evidence is presented or secured."  38 
C.F.R. § 3.159(c)(4)(C)(iii).  Because the Board has 
determined that the veteran has not presented new and 
material evidence to reopen the claims, there is no duty to 
provide an examination or medical opinion.  Id.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).        

II.  New and Material Claims

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303. Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, including 
psychoses, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

Some disabilities, such as congenital or developmental 
defects and refractive error of the eye, are not deemed 
diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) 
(2007).  However, under certain circumstances, service 
connection may be granted for such disorders if they are 
shown to have been aggravated during service.  See 38 C.F.R. 
§ 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67- 
90 (July 18, 1990).  In a precedent opinion, VA's General 
Counsel indicated that, for service connection purposes, 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect."  
Congenital diseases may be service connected if the evidence 
as a whole shows aggravation in service within the meaning of 
VA regulations.  A congenital or developmental "defect," on 
the other hand, may not be service connected in its own 
right. However, service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect in service.  VAOPGCPREC 82-90. Therefore, 
absent superimposed disease or injury, service connection may 
not be allowed for a congenital or developmental defect of 
the eyes, including esotropia (congenital defect) and myopia 
(a refractive error), even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  Id.; Parker v. Derwinski, 1 Vet. App. 522 
(1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).

In an October 1985 rating action, the RO denied the veteran's 
claim of entitlement to service connection for paranoid 
schizophrenia, with mental retardation, on the basis that 
there was no evidence of record showing that schizophrenia or 
mental retardation was incurred in or aggravated by the 
veteran's military service.  The veteran was provided notice 
of the decision and of his appellate rights but did not file 
a notice of disagreement.  Therefore, the October 1985 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the October 1985 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection for paranoid 
schizophrenia with mental retardation should be reopened and 
re-adjudicated on a de novo basis.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273 (1996).

In a March 2003 rating action, the veteran's application to 
reopen the claim of entitlement to service connection for 
major depression was denied.  In that same rating action, the 
RO also denied the veteran's application to reopen a claim of 
entitlement to service connection for esotropia and myopia.  
The veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement 
with respect to either claim.  Therefore, the March 2003 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  
Nevertheless, as stated above, a claim will be reopened in 
the event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the March 2003 rating action was 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claims for service connection for major depression, 
and/or esotropia and myopia, should be reopened and re-
adjudicated on a de novo basis.  Evans, 9 Vet. App. at 273.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Paranoid Schizophrenia

The evidence of record at the time of the October 1985 rating 
action consisted of the veteran's service medical records, a 
copy of a decision from the Social Security Administration 
(SSA), dated in March 1981, private medical statements from 
R.R.H., Ph.D. (initials used to protect privacy), dated in 
March 1982 and September 1985, a VA examination report, dated 
in May 1982, a VA Discharge Summary, dated in June 1985, and 
private medical records, dated in October 1972, March 1980, 
and June 1980.    

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disability, to 
include paranoid schizophrenia or mental retardation.  The 
records reflect that in April 1971, the veteran underwent a 
separation examination.  At that time, he was clinically 
evaluated as "normal" for psychiatric purposes.   

In a copy of a decision from the SSA, dated in March 1981, 
the SSA determined that the veteran was disabled under the 
Social Security Act and was thereby entitled to Social 
Security disability benefits.  According to the SSA decision, 
the veteran's principal disabilities included mild brain 
damage; borderline paranoid schizophrenia with acute and 
chronic depression and self destructive tendencies; and 
marked dependent-passive-aggressive schizoid features, with 
excessive nervousness, withdrawal, and marked constriction of 
interests and activities.     

In a private medical statement from Dr. R.R.H., dated in 
March 1982, Dr. H. stated that he had seen the veteran a 
number of times over the past two years.  According to Dr. 
H., the veteran presented a very inadequate and insecure 
appearance and image.  The veteran had reported having 
frequent suicidal ideations and had actually attempted 
suicide three times in the past three years.  Dr. H. 
indicated that he found that the veteran was disabled because 
of his characterological problems that were part of his 
inadequate personality and inability to cope with daily and 
routine problems.    

In May 1982, the veteran underwent a VA examination.  At that 
time, he noted that he was married with children.  According 
to the veteran, one of his children was given for adoption to 
one of his brothers who was barren, and that was a source of 
some conflict to him.  The veteran stated that approximately 
one year ago, he took an overdose of medication.  He reported 
that he was tired of people "screaming at [him]."  The 
veteran noted that he used to smoke one to two packs of 
cigarettes per day, but that he stopped smoking one year ago.  
He smoked marijuana while in the military, but had also 
discontinued that.  The veteran's alcohol intake was 
excessive during service, but he had discontinued that habit 
one year ago.  While he was in the military, he was heavily 
involved in drugs, including LSD, speed, and marijuana.  
Following the mental status evaluation, the diagnoses were 
the following: (1) mild mental retardation, (2) passive-
aggressive personality disorder, and (3) history of drug, 
alcohol, and tobacco use.  

A VA Discharge Summary shows that the veteran was 
hospitalized for 12 days in June 1985.  Upon admission, it 
was noted that the veteran had a previous suicide attempt 
with an overdose of pills in 1980 and was previously 
diagnosed with borderline paranoid schizophrenia.  The 
veteran stated that he felt depressed and felt like he could 
kill himself.  According to the veteran, he had been seeing 
spirits and hearing voices since heavy use of LSD, speed, and 
marijuana during service.  He indicated that he had not used 
any drugs since 1972 but still experienced flashbacks.  Upon 
his discharge, the diagnoses were the following:  (Axis I) 
chronic schizophrenia, paranoid type; borderline mental 
retardation, (Axis II) dependent personality disorder, (Axis 
IV) stressors mild to moderate, and (Axis V) function poor.  

In a private medical statement from Dr. R.R.H., dated in 
September 1985, Dr. H. stated that he had first treated the 
veteran in June 1980.  According to Dr. H., since that time, 
he had seen the veteran intermittently for the past five 
years.  Dr. H. reported that the veteran's diagnoses were 
atypical, mixed or other personality disorder, and dysthymic 
disorder (or depression neurosis).  Dr. H. noted that 
according to the veteran, while he was in the military, he 
was involved in heavy drug abuse.  Dr. H. stated that while 
he could not conclusively attribute the veteran's problems as 
service-connected, he was persuaded to believe that given the 
veteran's immature nature and heavy exposure to street drugs 
while in service, those were contributory to the veteran's 
present diagnosis.       

In September 1985, the RO received private medical records, 
dated in October 1972, March 1980, and June 1980.  The 
records show that in October 1972, the veteran was treated 
for hallucinatory problems.  According to the veteran, he had 
been having hallucinatory experiences in relation to his 
uncle's death which had occurred three months earlier.  He 
was also worried about bills and plans to marry a woman he 
had only known for three months.  It was noted that the 
veteran had recently been treated for complaints of an 
inability to sleep and was diagnosed with acute situational 
reaction.  Following an evaluation, the recommendation was to 
watch the veteran for psychotic behavior.  The records 
reflect that in a Medical Report from G.K., M.D., dated in 
June 1980, Dr. K. stated that she had been the primary 
therapist for the veteran since March 1980.  At that time, 
the veteran was feeling depressed and he reported having had 
15 jobs within the last two years but was currently 
unemployed.  Dr. K noted that the veteran had problems in his 
marriage and with his family members.  The veteran was 
diagnosed with unipolar depression and prescribed anti-
depressant medication.  According to Dr. K., the veteran 
failed to follow through with treatment and still appeared 
anxious and inadequate, with depressive schizoid symptoms at 
times.   

Evidence received subsequent to the unappealed October 1985 
decision consists of a duplicative private medical record, 
dated in October 1972, private medical records dated in March 
1972, and from January 1980 to March 1992, a private medical 
statement from Dr. R.R.H., dated in December 1986, a private 
medical statement from B.M.T., M.D., dated in October 1988, a 
VA examination report, dated in September 1989, a private 
medical Discharge Summary, dated in June 2001, and VA Medical 
Center (VAMC) outpatient treatment records, from June 2001 to 
January 2003, and from February to September 2004.   

In a private medical statement from Dr. R.R.H., dated in 
December 1986, Dr. H. stated that he had known the veteran 
for approximately 15 years and had seen him off and on over 
that time.  According to Dr. H., the veteran's original 
diagnoses which were still evident were the following: (1) 
schizophrenia, (2) major depression, and (3) personality 
deficit.   

In a private medical statement from Dr. B.M.T., dated in 
October 1988, Dr. T. stated that he had previously seen the 
veteran on a variety of occasions.  The veteran's symptoms 
had routinely included depression and some self destructive 
thought or ideation.  According to the veteran, he saw 
spirits and heard voices.  Dr. T. indicated that the veteran 
was psychotic, accompanied by considerable depression and 
self destructive thought.  He diagnosed the veteran with 
schizophrenia, paranoid type, with auditory and visual 
hallucinations, and delusions.  

A VA examination was conducted in September 1989.  At that 
time, the veteran reported prominent hallucinations 
consisting of voices of good and bad, Jesus and the devil, 
with whom he talked to on a regular basis.  The veteran also 
noted that he was depressed.  Following the mental status 
evaluation, the veteran was diagnosed with chronic 
schizophrenia, paranoid type.  In addition, the veteran 
appeared to be at least borderline mental retardation.  The 
veteran also had some significant negative cognitive features 
suggestive of depression.       

A private medical Discharge Summary shows that the veteran 
was hospitalized from May to June 2001 for suicidal 
ideations.  Upon admission, the veteran stated that he had 
been doing well until approximately two months ago when it 
became obvious that his brother was dying from stomach 
cancer.  The veteran indicated that he heard people talking 
to him and that he had multiple periods of depression.  Upon 
his discharge, the pertinent diagnosis was schizoaffective 
disorder, depressed.  It was noted that the veteran had 
suffered an acute exacerbation of his psychotic symptoms and 
depression in the context of an acute grief reaction 
considering the impending death of his brother with whom he 
had a very close relationship.         

VAMC outpatient treatment records, from June 2001 to January 
2003, and from February to September 2004, show intermittent 
treatment for the veteran's schizophrenia and depression.  
The records show that in June 2001, the veteran stated that 
he had been depressed since the Army.  According to the 
veteran, during service, he saw a psychiatrist for his 
depression.  He also indicated that he first experienced 
hallucinations while he was in the military.  

In July 2001, the RO received private medical records, dated 
in March 1972 and October 1972 and from January 1980 to March 
1992.  The records show that in March 1972, the veteran was 
treated for grief due to his uncle's recent death.  It was 
noted that the veteran's uncle had died four weeks ago.  The 
impression was that the veteran had a high suicidal potential 
and talked of wanting to be with his uncle.  The record 
pertaining to treatment in October 1972 was duplicative of 
the record already in the claims file.  According to the 
records, in January 1980, the veteran was started on anti-
depressant medication.  The remaining records show 
intermittent treatment for the veteran's schizophrenia and 
depression.     

In the instant case, the veteran contends that his currently 
diagnosed paranoid schizophrenia with mental retardation 
began during his military service or is otherwise related to 
his period of active duty.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).   However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu, 2 Vet. App. at 
492.  The evidence does not show that the veteran possesses 
medical expertise, nor is it contended otherwise. Therefore, 
as a layman, the veteran is not qualified to offer a medical 
opinion regarding the etiology of his condition, and his 
assertions cannot serve as a basis to reopen the claim for 
service connection for paranoid schizophrenia, with mental 
retardation.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Moreover, his contention that his currently 
diagnosed paranoid schizophrenia with mental retardation was 
related to his period of active military service, is 
cumulative of his previous contention at the time of his 
prior claim, and therefore, is not new and material.

The Board observes that in regard to the evidence submitted 
subsequent to the October 1985 rating decision, the duplicate 
private medical record, dated in October 1972, is not "new" 
in that it was of record at the time of the RO's denial in 
October 1985.

With respect to the remainder of the evidence submitted in 
support of reopening the veteran's claim of service 
connection for paranoid schizophrenia with mental 
retardation, the private medical statement from Dr. R.R.H., 
dated in December 1986, private medical statement from Dr. 
B.M.T., dated in October 1988, VA examination report, dated 
in September 1989, private medical Discharge Summary, dated 
in June 2001, VAMC outpatient treatment records, from June 
2001 to January 2003, and from February to September 2004, 
and private medical records, dated in March 1972, and from 
January 1980 to March 1992, are "new" in that they were not 
of record at the time of the October 1985 rating action.  
However, the Board concludes that the aforementioned evidence 
is not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for paranoid schizophrenia with mental 
retardation.  Rather, it merely confirms that the veteran 
continues to experience paranoid schizophrenia with mental 
retardation, without offering any indication of a causal link 
or nexus between the veteran's period of military service and 
the claimed psychiatric condition.  

In this case, the specified basis for the original October 
1985 disallowance of the veteran's claim for service 
connection for paranoid schizophrenia with mental 
retardation, was that there was no evidence of record showing 
that the veteran's paranoid schizophrenia with mental 
retardation was incurred in or aggravated by the veteran's 
military service.  The aforementioned evidence submitted 
subsequent to the October 1985 rating decision does not 
address or contradict this reasoning.  The evidence has no 
bearing on the issue of entitlement to service connection for 
paranoid schizophrenia with mental retardation, in that it 
does not address whether the veteran's currently diagnosed 
paranoid schizophrenia with mental retardation, was incurred 
in, aggravated by or linked to service.  Therefore, the 
aforementioned evidence does not raise a reasonable 
possibility of substantiating the claim; it is not material 
evidence.  38 C.F.R. § 3.156.

With respect to the VAMC outpatient treatment record, dated 
in June 2001, which included history obtained by the veteran 
that he first experienced hallucinations during service, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005), the Veterans 
Court, citing its decisions in Swann v. Brown, 5 Vet. App. 
229 (1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  While the Board may not simply disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran, here the history of 
in-service hallucinations reported by the veteran is 
contradicted by the service medical records, which are 
entirely negative for hallucinations or any other symptom 
indicative of a psychotic disorder.  Therefore, to the extent 
that the examiner's opinion can be read as an opinion of a 
nexus to service, it is not competent evidence.  Id.  See 
also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible if the Board rejects the statements of the 
veteran).

The record remains devoid of any medical or psychiatric 
evidence of schizophrenia or mental retardation during 
service or for many years thereafter, nor is there any 
competent opinion that suggests a causal link between a 
current psychiatric disorder and service.  The Board finds 
that the VAMC record, dated in June 2001, is not competent 
evidence and is, therefore, not material to the matter at 
hand.  

As previously stated, a psychotic disorder, to include 
schizophrenia is one of the presumptive diseases in 38 C.F.R. 
§ 3.309.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
submitted subsequent to the October 1985 rating action fails 
to establish any clinical manifestations of schizophrenia or 
any other psychosis within the applicable time period, the 
criteria for presumptive service connection have not been 
satisfied.  In this regard, the Board recognizes that in the 
private medical record, dated in March 1972, within one year 
of the veteran's separation, it was noted that the veteran 
had a high suicidal potential and talked of wanting to be 
with his uncle who had recently died.  However, there was no 
diagnosis of schizophrenia or any other psychotic disorder.  
There was no indication that the veteran's suicidal ideation 
was a manifestation of schizophrenia.  Therefore, the 
aforementioned evidence is not material as it does not raise 
a reasonable possibility of substantiating the claim.  (The 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for depression is 
addressed below; the March 1972 record is not new evidence 
with respect to this latter claim.)

The Board finds that the evidence added to the record since 
the RO's October 1985 decision, either by itself or in the 
context of all the evidence, both old and new, is not 
competent evidence suggesting a nexus between service and any 
current paranoid schizophrenia with mental retardation.  The 
additional evidence in question is not new and material 
evidence within the meaning of the cited legal authority, 
sufficient to reopen the veteran's claim for service 
connection for paranoid schizophrenia with mental 
retardation.   


Major Depression

The veteran's original claim of service connection for major 
depression was denied by the RO in a July 2001 rating action 
on the basis that there was no evidence of record showing 
that major depression was incurred in or aggravated by the 
veteran's military service.  Thereafter, a May 2002 RO 
decision denied the veteran's application to reopen his claim 
of service connection for major depression.  As previously 
stated, the most recent final denial was in a March 2003 
unappealed rating decision.  

The evidence of record at the time of the March 2003 rating 
action consisted of the veteran's service medical records, 
private medical records, dated in March 1972, October 1972, 
and from January 1980 to March 1992; a copy of a decision 
from the SSA, dated in March 1981; private medical statements 
from Dr. R.R.H., Ph.D., dated in March 1982, September 1985 
and December 1986; a VA examination report, dated in May 
1982; a VA Discharge Summary, dated in June 1985; a private 
medical statement from Dr. B.M.T., dated in October 1988; a 
VA examination report, dated in September 1989; a private 
medical Discharge Summary, dated in June 2001; and VAMC 
outpatient treatment records, dated from June 2001 to January 
2003.  With the exception of the veteran's service medical 
records, the aforementioned evidence associated with the 
veteran's claims file before the March 2003 rating action was 
previously summarized in the "paranoid schizophrenia" 
section of this decision.  

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disability, to 
include major depression.  The records reflect that in April 
1971, the veteran underwent a separation examination.  At 
that time, he was clinically evaluated as "normal" for 
psychiatric purposes.  

As noted above, the previously considered evidence includes a 
private medical record, dated in March 1972, within one year 
of the veteran's separation, wherein it was noted that the 
veteran had a high suicidal potential.  However, there was no 
diagnosis of depression or mayor depression that that time.  
It is apparent that the veteran's suicidal ideation was 
situational as it was reported that he talked of wanting to 
be with his uncle who had recently died. 

Evidence received subsequent to the unappealed March 2003 
decision consists of VAMC outpatient treatment records, from 
February to September 2004.  The aforementioned evidence 
shows intermittent treatment for major depression.  

In the instant case, the veteran contends that his currently 
diagnosed major depression began in service or is otherwise 
related to his military service.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno, 6 Vet. App. at465; see also Falzone, 8 Vet. App. at 
398, 405.  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu, 2 Vet. App. at 492.  The evidence does 
not show that the veteran possesses medical expertise and it 
is not contended otherwise.  Therefore, as a layman, the 
veteran is not qualified to offer a medical opinion regarding 
the etiology of his condition, and his assertions cannot 
serve as a basis to reopen the claim for service connection 
for major depression.  See Moray, 5 Vet. App. at 211, 214.  
Moreover, his contention that his currently diagnosed major 
depression was related to his period of active military 
service, is cumulative of his previous contention at the time 
of his prior claim, and therefore, is not new and material.

The Board observes that in regard to the evidence submitted 
subsequent to the March 2003 rating action, the VAMC 
outpatient treatment records, from February to September 
2004, are "new" in that they were not of record at the time 
of the March 2003 rating action.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for major depression.  Rather, it merely confirms 
that the veteran continues to experience major depression, 
without offering any indication of a causal link or nexus 
between the veteran's period of military service and his 
current major depression.  

In this case, the specified basis for the original July 2001 
disallowance of the veteran's claim for service connection 
for major depression was that there was no evidence of record 
showing that the veteran's major depression was incurred in 
or aggravated by the veteran's military service.  The 
aforementioned evidence submitted subsequent to the March 
2003 rating decision does not address or contradict this 
reasoning.  The evidence does not address whether the 
veteran's currently diagnosed major depression was incurred 
in or aggravated by service, nor does it suggest a nexus 
between current major depression and any incident of active 
duty.  Therefore, the aforementioned evidence is not 
material.  

The Board finds that the evidence added to the record since 
the RO's March 2003 decision, either by itself or in the 
context of all the evidence, both old and new, is not new and 
material evidence within the meaning of the cited legal 
authority, sufficient to reopen the veteran's claim for 
service connection for major depression.  

Esotropia and Myopia

The veteran's original claim of service connection for a 
right eye condition, characterized as esotropia and myopia, 
was denied by the RO in a November 1971 rating action on the 
basis that the veteran's esotropia and myopia were congenital 
abnormalities and, as such, were not disabilities for VA 
compensation purposes.  Thereafter, a rating action, dated in 
October 1985, denied the veteran's application to reopen his 
claim for entitlement to service connection for a right eye 
disorder characterized as esotropia and myopia.  By a July 
2001 rating action, the RO once again denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for esotropia and myopia.  As previously stated, 
the most recent final denial was in a March 2003 unappealed 
rating decision.

The evidence of record at the time of the March 2003 rating 
decision consisted of the veteran's service medical records, 
VA examination reports, dated in September 1971 and September 
1989; and a VA medical statement from T.R., R.N., dated in 
May 2002.  

The veteran's service medical records show that upon the 
veteran's enlistment examination in April 1969, it was noted 
that the veteran had myopia.  Distant visual acuity was 
20/200, correctable to 20/30, bilaterally.  In June 1969, the 
veteran was diagnosed with esotropia.  The remaining records 
reflect intermittent treatment for the veteran's right eye 
esotropia and myopia.  In March 1971, the veteran had 
corrective surgery performed on his right eye.  In April 
1971, the veteran underwent a separation examination.  At 
that time, the veteran's eyes were clinically evaluated as 
"abnormal."  It was noted that the veteran had strabismus 
with mild amblyopia.  Distant visual acuity was 20/200, 
correctable to 20/20, bilaterally.  Thus, the visual acuity 
upon separation from service was no worse than that noted 
upon entry into service.  The service medical records did not 
reveal an in-service injury involving either eye. 

In September 1971, the veteran underwent a VA examination.  
At that time, the examiner noted that the veteran wore 
glasses and that he never had double vision until after his 
eye operation in March 1971.  The veteran had esotropia and 
had his eyes straightened during service.  According to the 
examiner, the veteran's eyes looked relatively straight.  The 
veteran had about 20 degrees right esotropia near and 15 
degrees at distance.  He had diplopia on looking to the right 
only.  The diagnosis was right esotropia, myopia.  

A VA examination was conducted in September 1989.  At that 
time, the examiner stated that the veteran had a rather 
severe myopia with esotropia or convergent strabismus of the 
right eye since birth.  The physical examination showed that 
the veteran wore very thick glasses for obvious severe 
myopia, bilaterally, as well as esotropia, especially on the 
right.  The diagnosis was esotropia (convergent strabisumus), 
right, with severe bilateral myopia.      

In a VA medical statement from T.R., R.N., dated in May 2002, 
Mr. R. noted that the veteran had corrective eye surgery 
during service and that following the surgery, he had 
difficulty with double vision.  In addition, the blurriness 
of the veteran's vision worsened.   

The only evidence received subsequent to the unappealed March 
2003 decision consists of VAMC outpatient treatment records, 
dated from February to September 2004.  These records are 
negative for any complaints or findings of esotropia and/or 
myopia.  

The veteran's esotropia and myopia are refractive errors, 
which are congenital or developmental defects and not 
considered disabilities for VA compensation purposes in the 
absence of a superimposed injury or disease during service.  
38 C.F.R. §§ 3.303(c), 4.9.  The previously considered and 
new evidence shows no such in-service injury or acquired 
disease.   

The veteran underwent surgery to correct his refractive 
errors during service.  While it is apparent that this 
operation was not successful in the sense that his visual 
acuity was no better upon separation from service, it was no 
worse.  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will also not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Hence, the mere corrective surgery in service, without 
complications such as a chronic worsening of visual acuity or 
causative of some other eye disorder, cannot be a basis of 
service connection.   

The veteran here seeks to reopen his claim based on his 
continued assertion that his congenital or developmental 
defects of esotropia and myopia developed in service, or in 
the alternative, that he developed additional problems, such 
as double vision and blurriness, as a result of his in-
service eye surgery.  The new evidence does not show that the 
veteran has a current eye disorder, beyond his development 
refractive errors, that began during service or is due to 
some incident of active duty, to include corrective eye 
surgery. 

The veteran's assertions of additional eye disability linked 
to service or secondary to in-service eye surgery are not 
cognizable evidence of additional medical conditions subject 
to service connection, and hence cannot serve to reopen the 
claim on that basis.  Lay persons are not competent to offer 
medical opinions; where the determinative issue involves a 
medical diagnosis or etiology of the veteran's eye disease; 
competent medical evidence is required.  Espiritu, 2 Vet. 
App. at 492.  As discussed, the veteran's visual defects are 
not disease or disabilities which may be the subject of 
service connection, and hence his contentions addressing 
these visual defects cannot serve to reopen the claim.        

To the extent that the evidence added to the record since the 
March 2003 rating action is new, it does not, however, raise 
a reasonable possibility of substantiating the claim for 
service connection for esotropia and myopia, nor does it, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim.  Thus, the veteran has presented no new evidence that 
may be cognizable to support the proposition that he suffered 
eye injury or disease during service which may be subject to 
service connection, to include additional disability as a 
result of the ameliorative eye surgery performed during that 
time.  Service connection is not warranted for the usual 
effects of an ameliorative procedure, as the noted eye 
surgery was in this case, unless the "disease or injury," was 
otherwise aggravated by service.  See 38 C.F.R. § 3.306(b) 
(1) (2007).  The Board does not find that the ameliorative 
measures taken during service represent aggravation.  
Accordingly, the additional evidence in question is not new 
and material evidence within the meaning of the cited legal 
authority sufficient to reopen the veteran's claim for 
esotropia and myopia.  














ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for paranoid 
schizophrenia with mental retardation.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for major 
depression.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for esotropia and 
myopia.   





____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


